 


110 HRES 1532 EH: Condemning the November 26, 2008, terrorist attacks in Mumbai, India, and expressing sympathy to the innocent victims from India and around the world.
U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1532 
In the House of Representatives, U. S.,

December 10, 2008
 
RESOLUTION 
Condemning the November 26, 2008, terrorist attacks in Mumbai, India, and expressing sympathy to the innocent victims from India and around the world. 
 
 
Whereas, on November 26, 2008, coordinated and cowardly acts of violence were carried out throughout Mumbai, India, the country's financial capital and largest city; 
Whereas teams of gunmen stormed various locations throughout Mumbai, including two prominent hotels, a local café, a Jewish outreach center, a hospital, a railroad station, and a cinema, shooting and torturing their victims and setting off grenades and explosives along the way; 
Whereas after 60 hours of terror, these attacks were successfully brought to an end on November 29, 2008, by the Indian government; 
Whereas media outlets are currently reporting hundreds of injured victims and 172 fatalities, including 6 Americans; 
Whereas President George W. Bush and President-elect Barack Obama immediately condemned the Mumbai attacks and extended their condolences and the support of the American people to all Indians; 
Whereas this is the second large-scale terrorist attack in Mumbai since the July 2006 train bombings; 
Whereas India has long been ravaged by similar attacks over the past few years in other large Indian cities, including Ahmedabad, Bangalore, Delhi, and Hyderabad, as well as by attacks abroad, most recently at the Indian Embassy in Kabul;  
Whereas India has been a strong partner of the United States in combating violent extremism and offered immediate support to the United States after the terrorist attacks of September 11, 2001;  
Whereas the United States and India are both multicultural, multiethnic, multi-religious democracies that oppose terrorism in all its forms and will continue to work steadfastly to overcome terrorist ideologies and to promote international peace and security: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns in strongest terms the senseless and barbaric November 26, 2008, terrorist attacks in Mumbai, India; 
(2)expresses its condolences to the families and friends of those individuals from India and abroad who were killed in the attacks and expresses its deepest sympathies to those individuals who have been injured;  
(3)joins with President George W. Bush and President-elect Barack Obama in expressing the solidarity of the people and Government of the United States with the people and Government of India at this difficult time;  
(4)vows its support and readiness to provide all appropriate assistance and resources to the Government of India as it works to bring the terrorists responsible for the November 26, 2008, attacks to justice;  
(5)expresses its desire for improved coordination between the United States and India, with the goal of combating terrorism and advancing international peace and security;  
(6)rejects any effort to confuse or associate the horrific attacks on Mumbai with a particular people or faith as a whole; 
(7)notes the Government of Pakistan’s condemnation of the attacks and welcomes that government’s call for a thorough investigation; 
(8)calls upon the Government of Pakistan to— 
(A)work in full cooperation with the Government of India to ensure all those responsible are brought to justice; and 
(B)prevent its territory from serving as a safe-haven and training ground for terrorists; and  
(9)calls upon nations around the world to renew and strengthen efforts to— 
(A)defeat terrorists by dismantling terrorist networks, restricting the financing of such networks, and exposing the violent and intolerant ideology of terrorism;  
(B)increase international cooperation to advance personal and religious freedoms, ethnic and racial tolerance, political liberty and pluralism, and economic prosperity;  
(C)combat extremist ideology and the social injustice, oppression, and poverty that breeds terrorism; and 
(D)make all appropriate international law enforcement, intelligence, and other resources available to the Government of India to support a full investigation of the horrific terror attacks according to international legal standards. 
 
Lorraine C. Miller,Clerk.
